                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
DEONTE LADELL FOSTER,
                                                               OPINION AND ORDER
                            Plaintiff,
                                                                   19-cv-244-bbc
              v.

REPORTING OFFICER C. BUESCHER, J.P.D.,
JUDGE STEPHEN MEYERS,
JANESVILLE S.P.D. MICHAEL RABBIT,
JOSH KLAFF AND JUDGE MICHAEL HAAKERNSON,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Pro se plaintiff Deonte Ladell Foster has filed a civil action under 42 U.S.C. § 1983

in which he challenges ongoing criminal proceedings that are pending against him in the

Circuit Court for Rock County, Wisconsin. In particular, he contends that defendant C.

Buescher, an officer with the Janesville Police Department, arrested him for a crime to which

someone else had already confessed. Plaintiff also alleges that defendants Michael Rabbit

and Josh Klaff, two of the public defenders who were appointed to represent him, provided

him ineffective assistance of counsel, and defendants Judge Stephen Meyers and Judge

Michael Haakernson, two Rock County judges, have delayed his trial on multiple occasions.

(A review of Wisconsin’s online court records shows that plaintiff’s criminal trial is

scheduled for August 23, 2019. State v. Foster, 2017CF1545 (Cir. Ct. Rock County)).

       Plaintiff’s complaint is before the court for screening under 28 U.S.C. § 1915A, to

determine whether it is frivolous, malicious, fails to state a claim upon which relief may be



                                              1
granted or seeks monetary relief from a defendant who is immune from such relief. I

conclude that plaintiff cannot proceed on his claims in federal court.

       First, except in narrow circumstances not present in this case, a federal court may not

enjoin a state prosecution. Younger v. Harris, 401 U.S. 37, 45 (1971); Nelson v. Murphy,

44 F.3d 497, 501 (7th Cir. 1995). If an individual believes that a state criminal prosecution

is unconstitutional, he must first exhaust all of his remedies (including available appeals) in

state court before seeking relief in federal court through a petition for a writ of habeas

corpus.

       Second, plaintiff may not sue judges for damages or injunctive relief in federal court.

Judges are immune for actions made in their official capacity, even if their acts are “flawed

by commission of grave procedural errors.” Stump v. Sparkman, 435 U.S. 349, 359 (1978).

The Supreme Court has determined that, “[a]lthough unfairness and injustice to a litigant

may result on occasion, it is a general principle of the highest importance to the proper

administration of justice that a judicial officer, in exercising the authority vested in him, shall

be free to act upon his own convictions, without apprehension of personal consequences to

himself.” Mireles v. Waco, 502 U.S. 9,10 (1991).

       For these reasons, I will dismiss plaintiff’s complaint. If plaintiff wishes to challenge

the constitutionality of his ongoing criminal prosecution, he must do so in state court.




                                                2
                                        ORDER

      IT IS ORDERED that

      1. Plaintiff Deonte Ladell Foster’s complaint is DISMISSED under Younger v.

Harris, 401 U.S. 37, 45 (1971).

      2. The clerk of court is directed to enter judgment accordingly and close this case.




      Entered this 11th day of July, 2019.

                                         BY THE COURT:

                                         /s/
                                         ________________________
                                         BARBARA B. CRABB
                                         District Judge




                                             3
